UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):01/29/2008 World Racing Group, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-18045 Delaware 90-0284113 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 7575-D West Winds Boulevard Concord, North Carolina 28027 (Address of principal executive offices, including zip code) (704) 795-7223 (Registrant’s telephone number, including area code) DIRT Motor Sports, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Effective January 29, 2008, we amended our certificate of incorporation to change our name from "DIRT Motor Sports, Inc." to "World Racing Group, Inc."The amendment was approved by our Board of Directors on November 29, 2007 and by our stockholders at our annual meeting on January 22, 2008. Effective January 31, 2008, our common stock will trade on the OTCBB under the symbol WRGI.On January 30, 2008, we issued a press release announcing the changes to our name and trading symbol.The full text of the press release is included as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01.
